DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Preliminary Amendments and Remarks, filed 30 November 2020, in the matter of Application N° 16/611,837.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19 and 20 appear to have been canceled.  The subject matter, while lined through, remains.  Applicants are directed to MPEP §714 regarding the proper notation for the cancellation of claimed subject matter. 
No claims have been added.
Claims 4, 5, 7, 8, 10, and 12-14 have been amended to correct their recited claim dependencies.  No new matter has been added.
Thus, claims 1-18 now represent all claims currently under consideration.

Information Disclosure Statement
No Information Disclosure Statements (IDS) have been filed for consideration.

Claim Objections
Claim 12 is objected to because of the following informalities:  the claim contains a redundant recitation for poly(ethylene oxide-b-ε-caprolactone).  The parenthetical “also known as” recitation is considered to be a duplicate recitation.  The objection will be overcome with the removal of the duplicate limitation.  Appropriate correction is required.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Popov et al. (US Pre-Grant Publication Nº 2013/0316006 A1) in view of Husni et al. (Med Chem Res; 1 Sept. 2014), Zirpel et al. (Biotechnol Lett; 2015), Yadong (CN 103040888 A; machine translation from Espacenet provided), and MacRae et al. (Am. J Ophth; 1983; Abstract only).
The instantly claimed invention is directed to an ocular drug delivery formulation comprising drug-loaded nanoparticles and a delivery carrier.  The delivery carrier comprises a cellulosic polymer (i.e., methylcellulose) and an anionic polysaccharide (i.e., hyaluronic acid).  The nanoparticles comprise an amphiphilic non-ionizable block copolymer (i.e., poly(ethylene oxide-b-lactide); aka PEG-PLA or PEG-co-PLA) and a cannabinoid (i.e., cannabigerolic acid).  The claimed compositions also recite limitations directed to the gel point of the formulation (e.g., about 30ºC-37ºC) (claims 1 and 13) as well as the concentration and average diameter of the particles being determinant of the gel point (claim 14).  The Examiner respectfully advances that where the compositional limitations of claim are rendered obvious by the prior art, so too will the recited gel point property of the claimed composition.  See MPEP §2112.01(I).  Lastly, the limitations recited in claims 13 and 14 will be considered met by those teachings which render claim 1 obvious.  Having accorded each claim its broadest reasonable interpretation, the Examiner submits that neither claim provides any added structural or compositional limitations to those set forth in claim 1.
Popov discloses pharmaceutical nanoparticles comprising a core and a coating that are suitable for administration to the eye (see e.g., Abstract; claim 1).  The plurality of particles comprise a core particle that comprise a pharmaceutical agent and a coating that comprises one or more surface-altering agents.  The composition is additionally taught as comprising one or more ophthalmically acceptable carriers, additives, and/or diluents.
The one or more surface-altering agents is taught as comprising block copolymers such as PEG-PG-PEG, triblock copolymers (e.g., poloxamers) (see e.g., claims 12-14).
Additionally, and more critically, the core of the particles that is coated is taught as being formed of a mixture of more than one polymer (i.e., a first and second polymer).  See ¶[0113].  The first polymer is taught as being a relatively hydrophobic polymer such as polylactide (PLA).  Paragraph [0114] teaches that the second polymer is a block copolymer (e.g., diblock or triblock copolymer).  Paragraph [0117] and ¶[0118] respectively teach that the hydrophilic block of the copolymer is a polyalkyl ether such as PEG, whereas the hydrophobic block of the copolymer is a non-polyalkyl ether such as PLA.  Such is considered to teach and suggest that a block copolymer used to prepare the active-loaded particles comprises PEG-PLA.  This is affirmed by ¶[0122] wherein the second polymer is taught as being PLA-co-PEG.
As such the Examiner submits that Popov teaches preparing ophthalmically-delivered nanoparticles comprising an active pharmaceutical agent and amphiphilic block copolymer, wherein the recited block copolymer of claims 1, 8, 9, and 15 is taught.
Instant claim 12 recites that the nanoparticles will have an average dimension ranging from about 25 nm to about 500 nm.  Paragraph [0124] teaches that the core particle will have a largest or smallest cross-sectional dimension ranging from as large as less than about or equal to ten microns and as small as less than or equal to 5 nm.  The passage also discloses that all diameters within this range are encompassed as well (i.e., less than or equal to about 200 nm, less than or equal to about 100 nm, etc.).
Popov is considered to suffer from two key deficiencies.
First, despite its open disclosure to the pharmaceutical agent(s) that the core particles may encapsulate, Popov fails to expressly teach that said agent is a cannabinoid.
However, the reference does provide disclosure that would contribute to the ordinarily skilled artisan’s expectation that cannabinoids such as cannabigerolic acid (CBGA) would be encompassed. 
Popov’s particles are expressly disclosed as being administered to the eye and for treating such conditions as glaucoma.  See ¶[0015], ¶[0312], ¶[0321], ¶[0322], and especially ¶[0340]-¶[0342], and ¶[0372].  Paragraph [0321] additionally teaches that “[g]laucoma can be considered to be a front of the eye ocular condition in some embodiments because the clinical goal of glaucoma treatment can be to reduce a hypertension of aqueous fluid in the anterior chamber of the eye (i.e., reduce intraocular pressure [IOP]).”  Paragraph [0340] teaches that “[g]laucoma is an eye disease in which the optic nerve is damaged in a characteristic pattern [that] can permanently damage vision in the affected eye and lead to blindness if left untreated.  It is normally associated with increased fluid pressure in the eye (aqueous humour)  The term ocular hypertension is used for people with consistently raised IOP without any associated optic nerve damage.”  This is considered to guide the skilled artisan towards a particular ocular affliction and the associated symptoms to be treated, consistent with the recited method of claims 17 and 18.
With respect to the pharmaceutically active agent in general, Popov also teaches that core particles will contain pharmaceutical agents of varying degrees of solubility, ranging from slightly soluble (1-10 mg/L) to practically insoluble (<0.1 mg/mL) in aqueous solutions (i.e., agents having a relatively low aqueous solubility).  As evidenced by such state of the art teachings as Zirpel (Biotechnol Lett; 2015), cannabinoids such as cannabigerolic acid (CBGA) are well-known and established as having a low solubility in aqueous solutions.  Zirpel discloses that CBGA in aqueous solutions has a solubility of around 200 µM (see paragraph bridging pp. 1873-1874).  This evidentiary teaching is considered to demonstrate to the ordinarily skilled artisan that Popov would be inclusive of such active agents on the basis of the agent’s aqueous solubility.
The journal article published by Husni is also considered to bridge the gap of Popov’s teachings.  Though the overall thrust of the study focuses on developing bioassays to determine binding and functional activity of the approximately 105 known cannabinoids.  However, within the Introduction and Discussion sections of the article, the known uses of phytocannabinoids, such as cannabigerolic acid are discussed.  Specifically, the Introduction teaches that Cannabis is used to help lower intraocular pressure for those with glaucoma (see paragraph bridging pp. 2-3).
MPEP §2143(I) states that the Graham factual inquiries may be resolved, for example, by: (A) demonstrating that combining prior art elements according to known methods will yield predictable results, (E) that it would have been “obvious to try” by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, or (G) providing some teaching, suggestion or motivation in the prior art that would have led one of ordinary skill in the art to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
The Examiner respectfully submits that with respect to MPEP §2143(I)(A), (E), and (G), the ordinarily skilled artisan would have had clear motivation to modify the teachings of Popov by including cannabinoids such as CBGA as one of the pharmaceutical agents encased within the practiced particle core.
As discussed above, Popov discloses that the cores will contain pharmaceutically active agents that are sparingly water soluble and that the cores are then placed within a carrier composition that is used to treat afflictions of the eye.  Glaucoma is a condition that is specifically taught as being treated with one of the key symptoms being the presence of intraocular pressure.
The skilled artisan in possession of the teachings of Husni and Zirpel, will immediately recognize that cannabinoids such as CBGA are known to treat glaucoma by alleviating intraocular pressure and that these compounds are hydrophobic.
Thus, the Examiner submits that a person of ordinary skill in the art would have had a reasonable expectation of predictably achieving the instantly claimed composition in view of the combined teachings of Popov, Husni, and Zirpel.

The second deficiency of Popov is with respect to the instantly claimed carrier. 
As discussed above, Popov discloses that the practiced, intraocular composition will comprise one or more ophthalmically acceptable carrier, additive, and/or diluent (see e.g., claim 1).  Paragraph [0152] and ¶[0110] respectively teach the use of alkylcelluloses and hyaluronic acid as polymers that may be co-formulated in the core particles of Popov.  However, neither of these polymers are taught as being used in the carrier component of the finished formulation.
Despite this deficiency, the Examiner respectfully submits that their use in conjunction with the practiced agent-loaded, PLA-co-PEG nanoparticles contributes to the obviousness of their use for such formulations.
Further remediation of this deficiency is provided by the teachings of Yadong, which like Popov, are also directed to ophthalmologic formulations wherein the delivered active ingredients are extracted from plants (see claims).
The Examiner acknowledges that Yadong’s formulations do not place the active ingredient(s) in a polymeric nanoparticle form and then deliver them within a carrier as instantly claimed.  However, the teachings of the reference are not relied upon to address this teaching.  Rather Yadong is noted as disclosing that the pharmaceutically acceptable carrier component will comprise a thickening agent that is present in a total amount ranging from 0.1-40 wt% of the composition and that such agents are selected from compounds such as methylcellulose and hyaluronic acid (see e.g., claims 5 and 6).  With regard to the instant claims, the reference additionally teaches that sodium hyaluronate is preferably used in the practiced ocular formulations in amounts of 0.1% or 0.3% of the formulation.  Cellulosic polymers such as hypromellose (aka HPMC), which is an obvious alkylcellulose variant of methylcellulose, and sodium CMC, are also taught as being used in amounts such as 0.3% and 0.5% of the composition.  It is also noted that these thickening agents are taught as being used in combination (see e.g., claim 7).
The Examiner thus submits that a person of ordinary skill in the art, ahead of the effective filling date of the claimed invention, would have been motivated to modify the carrier component of Popov to comprise a combination of methylcellulose and hyaluronic acid and in the amounts that are set forth in the instantly claimed invention.
Combinations of methylcellulose and hyaluronic acid are known in the art and known to be used in combination for treatment of the eye.  Evidence to this point is provided, for instance, by McRae et al. (AJO; 1983) whereby the combination of methylcellulose and sodium hyaluronate were studied as they pertained to effects upon intraocular pressure.  Both hyaluronate and methylcellulose are noted as being agents that protect the intraocular lens from trauma.  Used alone, sodium hyaluronate (1 wt%) resulted in increase of intraocular pressure when injected to the anterior chamber of the eye.  Used in combination with methylcellulose (1%HA/0.4%SH), the resulting intraocular pressure was not as high.
In considering the teachings of Yadong and MacRae with respect to those of Popov, the Examiner respectfully advances, in view of MPEP §2143(I), discussed above, that the ordinarily skilled artisan would have had added motivation to modify the carrier of Popov to comprise a combination of methylcellulose and hyaluronic acid, and in amounts as claimed.
Popov produces nanoparticulate compositions that are administered to the eye to treat such conditions as glaucoma.  One of the hallmark symptoms of glaucoma from which patients seek relief is the presence of intraocular pressure.
As has been shown by the secondary and tertiary teachings, intraocular pressure is known to be relieved through the use of cannabinoids (e.g., CBGA), and carrier materials (i.e., combinations of methylcellulose and hyaluronic acid).
Given the known effects of each of these components, a person of ordinary skill in the art could have pursued the potential solutions offered by each of Husni, Zirpel, Yadong, and MacRae, and had a reasonable expectation of successfully producing the claimed composition as well as an ophthalmically-administered composition that would be useful for treating glaucoma in a patient in need thereof.  
Thus, based on the combined guidance of the references, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art ahead of the effective filing date of the claimed invention and absent a clear showing of evidence to the contrary.
	
	
Allowable Subject Matter
Claim 16 appears to be free of the art.  Support and a showing of criticality for the claimed composition is provided in ¶[079] of the instant specification.

All remaining claims have been rejected.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615